Dismissed and Memorandum Opinion filed October 16, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-12-00857-CR

                          RONALD WALKER, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 248th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1351977


                  MEMORANDUM                       OPINION


      Appellant entered a guilty plea to aggravated assault of a family member. In
accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant to confinement for five years in the Institutional Division of the
Texas Department of Criminal Justice. Appellant filed a pro se notice of appeal. We
dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                            2